TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00446-CV



                                   Lucy Lafuente, Appellant

                                                v.

                    Mass Marketing, Ltd., d/b/a Super S. Foods, Appellee


 FROM THE DISTRICT COURT OF McCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
       NO. 2008077, HONORABLE MELVIN REX EMERSON JR., PRESIDING



                           MEMORANDUM OPINION


               Appellant Lucy Lafuente’s brief is overdue. By letter dated November 3, 2010, this

Court’s clerk informed appellant that appellant’s brief had been due October 7, 2010, and had not

been received. The letter cautioned that unless the Court received a satisfactory response on or

before November 15, 2010, the appeal could be dismissed. No response has been filed, therefore

this appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).




                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 12, 2011